DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

June 2, 2022

FROM:

Daniel Tsai, Deputy Administrator and Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Updated 2022 SSI and Spousal Impoverishment Standards

This CMCS informational bulletin provides an update on the 2022 Supplemental Security Income
(SSI) and Spousal Impoverishment Standards.
Certain Medicaid income and resource standards are adjusted annually in accordance with changes in
the SSI federal benefit rate (FBR) and the Consumer Price Index (CPI). These include some of the
standards described in section 1924 of the Social Security Act (the Act), which describes the
financial eligibility rules (the “spousal impoverishment rules”) that apply when married individuals
seek coverage of certain long-term services and supports.
While some of the spousal impoverishment standards, such as the maximum community spouse
income maintenance allowance and community spouse minimum and maximum resource
allowances, are adjusted each January, section 1924 of the Act directs that the community spouse’s
minimum monthly maintenance needs allowance (MMMNA) be adjusted, in accordance with
changes to the federal poverty level, effective July 1 of each year. Additionally, as the community
spouse’s monthly housing allowance (which is the basis for determining if the community spouse
may have an excess shelter allowance) is calculated based on a percentage of the MMMNA, the
housing allowance is adjusted each July 1 as well.
Included with this informational bulletin is the revised 2022 SSI and Spousal Impoverishment
Standards chart that displays the updated MMMNA and Community Spouse Monthly Housing
Allowances. These standards are also available on Medicaid.gov at
https://www.medicaid.gov/medicaid/eligibility/spousal-impoverishment/index.html.
Please update your standards in accordance with this information.
If you have any questions or need additional information, please contact Gene Coffey, Technical
Director, Division of Medicaid Eligibility Policy at 410-786-2234 or Gene.Coffey@cms.hhs.gov.

The contents of this document do not have the force and effect of law and are not meant to bind the public
in any way, unless specifically incorporated into a contract. This document is intended only to provide
clarity to the public regarding existing requirements under the law.

2022
SSI and Spousal Impoverishment Standards
Supplemental Security Income (SSI)
SSI Federal
Benefit Rate
(FBR)
Individual
Couple

Effective 1-1-22

SSI
Resource
Standard

841.00
1,261.00

2,000.00
3,000.00

Substantial Gainful Activity (SGA) Limit:

1,350.00

CPI Increase for 2022:
CPI Increase, Since September 1988:

5.4%
129.0%

Income Cap Limit
(300%)

2523.00
N/A

(Effective 7-1-22)

Maximum Monthly Maintenance Needs Allowance:

3,435.00

Community Spouse Monthly Housing Allowance:

686.63
858.38
789.75

Community Spouse Resources:
Minimum Resource Standard:
Maximum Resource Standard

27,480.00
137,400.00

Home Equity Limits:
Minimum:
Maximum:

861.00
1,281.00

Effective 1-1-22 Unless Otherwise Noted

2,288.75
2,861.25
2,632.50

(Effective 7-1-22)

1,767.00
2,607.00

Unearned
Income Break
Even Point

(Blind SGA: 2,260.00)

Spousal Impoverishment
Minimum Monthly Maintenance Needs Allowance (MMMNA):

Earned
Income
Break Even
Point

636,000.00
955,000.00

All States (Except Alaska and Hawaii)
Alaska
Hawaii

All States (Except Alaska and Hawaii)
Alaska
Hawaii

